Citation Nr: 0423869	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  00-14 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active duty for training from June 18, 1978 
to September 16, 1978, and active duty from October 1979 
until September 1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

By a decision in April 2003, the Board found new and material 
evidence had been received to reopen a claim for service 
connection for PTSD, and denied the reopened claim.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2004 Order, 
the Court vacated that part of the April 2003 Board decision 
that denied the reopened claim for service connection for 
PTSD, and remanded the matter back to the Board for 
development consistent with the parties' Joint Motion for 
Partial Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was afforded a central office hearing before the 
undersigned in November 2002.  She testified that, during 
service, she had told her roommate C. P. that she had been 
sexually assaulted.  (See November 1, 2002 hearing 
transcript, at pages 7 and 19.)  The veteran was not 
informed, pursuant to 38 C.F.R. § 3.103(c)(2), that she may 
have overlooked such evidence in developing her claim.  It 
was not made clear that such evidence, if sufficiently 
identified, could be advantageous to her.  

For the foregoing reasons, the veteran should be informed of 
the importance of identifying all evidence that could 
corroborate her claim of in-service sexual assault.  
Specifically, the veteran should be asked to provide any 
information which might aid in locating C. P. for the purpose 
of obtaining a statement.   

Additionally, it is observed that notice letters dated in 
August 2001, June 2002 and December 2003 are inadequate as 
they are not sufficiently specific as to the issue on appeal 
for service connection for PTSD due to personal (sexual) 
assault.  The veteran should be sent further notice that 
adequately provides VCAA notice which satisfies 38 U.S.C.A. 
§ 5103 (West 2002), 38 C.F.R. § 3.159 (2003), and Quartuccio 
v. Principi, 16 Vet App 183 (2002).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied 
specifically as to the claim for service 
connection for PTSD due to personal 
(sexual) assault, in accordance with 
Quartuccio v. Principi, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159, and any 
other applicable legal precedent.  Such 
notice should specifically apprise the 
appellant of the information and evidence 
necessary to substantiate her PTSD claim 
based on a sexual assault stressor, 
including which evidence, if any, the 
veteran is expected to obtain and submit, 
and which evidence will be obtained by 
VA.  The veteran is also to be advised to 
send any evidence in her possession 
pertinent to her appeal to the VA.  

2.  Contact the veteran and request that 
she provide a written statement from her 
in-service roommate, C. P., which 
corroborates that the veteran reported 
her personal assault during service.  The 
veteran should also be advised that if 
she cannot produce such a statement, that 
she should provide all information 
possible regarding her in-service 
roommate, C. P., so that VA may attempt 
to locate her.  Additionally, the veteran 
should be requested to identify any other 
individual(s) who may be able to 
corroborate her in-service sexual assault 
stressor, and provide as much information 
as possible so that VA may locate them.  

3.  If the veteran provides identifying 
information in response to the above 
action, then attempt to contact such 
individuals, requesting that they provide 
a statement on the veteran's behalf to 
corroborate her in-service stressor.  

4.  Upon completion of the above, if any 
new evidence is received then the RO must 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




